DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s amendment of claims 1-2 and 5, and submission of new claims 21-22 in “Claims - 07/20/2022” is acknowledged. 
Prior to this office action, 1-22 were pending prosecution, wherein claims 10-18 and 20 were withdrawn, and claims 1-9, 19 and new claims 21-22 were presented for further examination.
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation: This application is in condition for allowance except for the presence of claims 10-18 and 20, non-elected claims without traverse in “Response to Election / Restriction Filed - 02/03/2022”.  It is further noted that the independent claim 10 was not amended to accommodate the subject matters for which claim 1 is being allowed. Accordingly, claims 1-9 and 19 have been cancelled. 
In view of the above, this office action considers claims 1-9, 19 and 21-22 are presented for examination.
Reasons for Allowances 
Claims 1-9, 19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  . The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1.  the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ “Remarks - 07/20/2022- Applicant Arguments/Remarks Made in an Amendment” and the "Examiner Interview Summary Record (PTOL - 413) - 06/14/2022” along with the amended claims 1-2 and 5 in “Claims - 07/20/2022”, are persuasive, and are in all probability evident from the record for reasons for allowance. Moreover, after further search, the references of the Prior Art of record and considered pertinent to the applicant's disclosure in further searches and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method for manufacturing a light emitting device, comprising steps of: inter alia, “(i) attaching a supporting substrate onto a side opposite to said light extracting surface side of said semiconductor light emitting element; … and (vi) removing said supporting substrate.” as recited in claim 1, in combination of the remaining features of the claim.
Regarding claim 2-9, 19 and 21-22, these are allowed because these inherit the allowable subject matter from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
July 29, 2022